DETAILED ACTION
Status of Claims: Claims 1, 21, 22, 24-28, and 30-36 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 21, 22, 24-28, and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingale et al. (US 20180359790 A1) in view of Deng et al. (US 20180176065 A1) and Hakola et al. (US 20180242300 A1).
Regarding claim 1, Ingale et al. disclose a method for radio communication, the method comprising: transmitting, with a base station (BS), multiple first signals using respectively different radio resources; receiving, with a user equipment (UE), the multiple first signals (paragraph [0057]; synchronization signals are transmitted by the base station in different directions by sweeping the beams to the UE); notifying, with the BS, the UE of a number of the at least one first radio resource to be selected (paragraph [0057]; a number of DL beams transmitted during the DL sweeping period is provided to the UE); and selecting, with the UE, the at least one first radio resource from the different radio resources based on Reference Signal Received Power (RSRP) of the multiple first signals (paragraph [0065]; UE determines the best/strongest DL coverage beam by performing measurements in terms of RSRP on DL beams on which synchronization signals were detected). However, Ingale et al. may not explicitly suggest wherein the multiple first signals comprise a common signal sequence. Deng et al. from the same or similar field of endeavor suggest wherein the multiple first signals comprise a common signal sequence (paragraph [0079]; synchronization signals (all types) may carry the same cell specific sequence or same base sequence). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ingale et al.’s method/system where the multiple first signals comprise a common signal sequence as suggested by Deng et al. to identify an  (paragraphs [0070-0074] [0064] [0050-0052]; receiving by the user device beam reference signals from one or more beams of a plurality of beams. The UE selects cell portion/beam with the best RSRP measurement. The UE derives transmission parameters based on UE ID (specific) and allocated resource elements (signaled by uplink grant associated with beam having best RSRP measurement for instance). The beams are identified by user device from beam specific RSs while beam selective transmission mode is done using user device specific control signaling). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ingale et al. and Deng et al.’s method/system the step of determining, with the UE, a signal sequence of a UE-specific signal based on the at least one first radio resource, wherein the UE-specific signal is different from the multiple first signals as suggested by Hakola et al. The motivation would have been to increase network traffic by improving spectral efficiency while compensating pathloss (paragraph [0025]).
Regarding claim 21, Ingale et al. further suggest wherein the multiple first signals comprise Synchronization Signals (SSs) (paragraph [0057]).  
Regarding claim 22, Ingale et al. further suggest wherein the at least one first resource is selected by the UE during an initial connection procedure between the UE and the BS (paragraph [0065]; the number of DL beams transmitted during the DL beam sweeping period (provided to the UE) during the initial access procedure).  
Regarding claim 24, Hakola et al. further suggest determining, with the UE, a signal sequence of a Cell-specific signal based on the at least one first radio resource (paragraph [0066]; cell/sector specific signals are transmitted to the user device in beam domain that the user device detects and measures). Reference Signal (CSI-RS). 2Application No.: 16/075,407Docket No.: 37945-013002  
Regarding claim 25, Ingale et al. further suggest transmitting, from the UE to the BS, information indicating the at least one first radio resource (paragraph [0044]; best DL beam index determined by the UE is used to select the random access preamble which is transmitted by UE); and transmitting, from the BS to the UE, a signal using the at least one first radio resource (paragraph [0044]; response message is transmitted in the beam specific search space to the UE on the DL coverage beam identified as best DL beam index (determined by the UE)). Hakola et al. further suggest transmitting, from the BS to the UE, the UE-specific signal or a Cell-specific signal using the at least one first radio resource (paragraph [0066]; cell/sector specific signals are transmitted to the user device in beam domain that the user device detects and measures) (paragraph [0070-0074] [0064] [0050-0052]; The beams are identified by user device from beam specific RSs while beam selective transmission mode is done using user device specific control signaling (from BS to UE)). 
Regarding claim 26, Ingale et al. disclose a user equipment (UE) comprising: a receiver that receives, from a base station (BS): multiple first signals transmitted using respectively different radio resources (paragraph [0057]; synchronization signals are transmitted by the base station in different directions by sweeping the beams to the UE); and first information indicating a number of the at least one first radio resource to be selected (paragraph [0057]; a number of DL beams transmitted during the DL sweeping period is provided to the UE); and a processor that selects the at least one first radio resource from the different radio resources based on Reference Signal Received Power (RSRP) of the multiple first signals (paragraph [0065]; UE determines the best/strongest DL coverage beam by performing measurements in terms of RSRP on DL beams on which synchronization signals were detected). However, Ingale et al. may not explicitly suggest wherein the multiple first signals comprise a common signal sequence. Deng et al. from the same or similar field of endeavor suggest wherein the multiple first signals comprise a common signal sequence (paragraph [0079]; synchronization signals (all types) may carry the same cell specific sequence or same base sequence). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ingale et al.’s method/system where the multiple first signals comprise a common signal sequence as suggested by Deng et al. to identify an appropriate cell within the network and to determining its downlink frame timing, and to identify its physical layer identity (paragraph [0068]). The motivation would have been to  (paragraphs [0070-0074] [0064] [0050-0052]; receiving by the user device beam reference signals from one or more beams of a plurality of beams. The UE selects cell portion/beam with the best RSRP measurement. The UE derives transmission parameters based on UE ID (specific) and allocated resource elements (signaled by uplink grant associated with beam having best RSRP measurement for instance). The beams are identified by user device from beam specific RSs while beam selective transmission mode is done using user device specific control signaling). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ingale et al. and Deng et al.’s method/system the step of determining, with the UE, a signal sequence of a UE-specific signal based on the at least one first radio resource, wherein the UE-specific signal is different from the multiple first signals as suggested by Hakola et al. The motivation would have been to increase network traffic by improving spectral efficiency while compensating pathloss (paragraph [0025]).
Regarding claim 27, Ingale et al. further suggest wherein the multiple first signals comprise Synchronization Signals (SSs) (paragraph [0057]).  
Regarding claim 28, Ingale et al. further suggest wherein the processor selects the at least one first resource during an initial connection procedure between the UE and the BS (paragraph [0065]; the number of DL beams transmitted during the DL beam sweeping period (provided to the UE) during the initial access procedure).  
Regarding claim 30, Hakola et al. further suggest determining, with the UE, a signal sequence of a Cell-specific signal based on the at least one first radio resource (paragraph [0066]; cell/sector specific signals are transmitted to the user device in beam domain that the user device detects and measures). Reference Signal (CSI-RS). 2Application No.: 16/075,407Docket No.: 37945-013002  
Regarding claim 31, Ingale et al. further suggest a transmitter that transmits, to the BS, information indicating the at least one first radio resource (paragraph [0044]; best DL beam index determined by the UE is used to select the random access preamble which is transmitted by UE); and wherein the receiver receives, from the BS, information using the at least one first radio resource (paragraph [0044]; response message is transmitted in the beam specific search space to the UE on the DL coverage beam identified as best DL beam index (determined by the UE)). Hakola et al. further suggest receiving, from the BS, the UE-specific signal or a Cell-specific signal using the at least one first radio resource (paragraph [0066]; cell/sector specific signals are transmitted to the user device in beam domain that the user device detects and measures) (paragraph [0070-0074] [0064] [0050-0052]; The beams are identified by user device from beam specific RSs while beam selective transmission mode is done using user device specific control signaling (from BS to UE)). 
Regarding claim 32, Ingale et al. disclose a base station (BS) comprising: a transmitter that transmits, to a user equipment (UE): multiple first signals transmitted using respectively different radio resources (paragraph [0057]; synchronization signals are transmitted by the base station in different directions by sweeping the beams to the UE); and first information indicating a number of the at least one first radio resource to be selected by the UE (paragraph [0057]; a number of DL beams transmitted during the DL sweeping period is provided to the UE). However, Ingale et al. may not explicitly suggest wherein the multiple first signals comprise a common signal sequence. Deng et al. from the same or similar field of endeavor suggest wherein the multiple first signals comprise a common signal sequence (paragraph [0079]; synchronization signals (all types) may carry the same cell specific sequence or same base sequence). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ingale et al.’s method/system where the multiple first signals comprise a common signal sequence as suggested by Deng et al. to identify an appropriate cell within the network and to determining its downlink frame timing, and to identify its physical layer identity (paragraph [0068]). The motivation would have been to reduce complexity of the overall cell search procedure (paragraph [0068]). However, Ingale et al. and Deng et al. may not explicitly suggest determining, with the UE, a signal sequence of a UE-specific signal based on the at least one first radio resource, wherein the UE-specific signal is different from the multiple first signals. However, Yu et al. from the same or similar field of endeavor suggest determining, with the UE, a signal sequence of a UE-specific signal based on the at least one first radio resource, wherein the UE-specific signal is  (paragraphs [0070-0074] [0064] [0050-0052]; receiving by the user device beam reference signals from one or more beams of a plurality of beams. The UE selects cell portion/beam with the best RSRP measurement. The UE derives transmission parameters based on UE ID (specific) and allocated resource elements (signaled by uplink grant associated with beam having best RSRP measurement for instance). The beams are identified by user device from beam specific RSs while beam selective transmission mode is done using user device specific control signaling). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Ingale et al. and Deng et al.’s method/system the step of determining, with the UE, a signal sequence of a UE-specific signal based on the at least one first radio resource, wherein the UE-specific signal is different from the multiple first signals as suggested by Hakola et al. The motivation would have been to increase network traffic by improving spectral efficiency while compensating pathloss (paragraph [0025]).
Regarding claim 33, Ingale et al. further suggest wherein the multiple first signals comprise Synchronization Signals (SSs) (paragraph [0057]).  
Regarding claim 34, Ingale et al. further suggest wherein the at least one first radio resource is selected by the UE during an initial connection procedure between the UE and the BS (paragraph [0065]; the number of DL beams transmitted during the DL beam sweeping period (provided to the UE) during the initial access procedure).  
Regarding claim 35, Hakola et al. further suggest the transmitter transmits, to the UE, the UE-specific signal or a Cell-specific signal using the at least one first radio resource (paragraph [0066]; cell/sector specific signals are transmitted to the user device in beam domain that the user device detects and measures) (paragraph [0070-0074] [0064] [0050-0052]; The beams are identified by user device from beam specific RSs while beam selective transmission mode is done using user device specific control signaling (from BS to UE))..  
Regarding claim 36, Hakola et al. further suggest a signal sequence of the Cell-specific signal based on the at least one first radio resource (paragraph [0066]; cell/sector specific signals are transmitted to the user device in beam domain that the user device detects and measures).
Response to Remarks/Arguments
Applicant’s remarks/arguments on pages 6-7 filed on 01/05/2021 regarding Yu reference with respect to claims 1, 26, and 32 have been considered but are moot in view of new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476